EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT dated this 16th day of October, 2014

BETWEEN:

US Nuclear Corp. of 7051 Eton Avenue, Canoga Park, CA 91303
(the "Employer", or the “Company”)

OF THE FIRST PART

- AND -

Rachel Boulds of 6371 Glen Oaks Street

Murray, UT 84107
(the " Employee")

OF THE SECOND PART

BACKGROUND:

A.The Employer is of the opinion that the Employee has the necessary
qualifications, experience and abilities to assist and benefit the Employer in
its business.

B.The Employer desires to employ the Employee and the Employee has agreed to
accept and enter such employment upon the terms and conditions set out in this
Agreement.

IN CONSIDERATION OF the matters described above and of the mutual benefits and
obligations set forth in this Agreement, the receipt and sufficiency of which
consideration is hereby acknowledged, the parties to this Agreement agree as
follows:

Commencement Date and Term

1.The Employee will commence employment with the Employer on the 31st day of
October, 2014 (the "Commencement Date") and the Agreement shall be ongoing.

Job Title and Description

2.The Employer agrees to employ the Employee as the company’s Chief Financial
Officer (CFO). The Employee will be expected to perform the following job
duties:



1

 

AUTHORITY:  The CFO has the overall authority to provide the leadership and
direction to the organization and supervision of the overall company
performance. This includes but is not limited to: Inspire a shared vision and
communicate that vision to the people on the management team.  Exemplify
leadership characteristics and means; see the future, strategize, empower
others, encourage risk taking, match requirements to needs, establish flexible
lines of authority, build on intrinsic motivation, strive to make change, build
around values, and focus on both people and results.


Oversee the evaluation and discipline process of US Nuclear Corp. financial
accounting departments and preparation of its financial statements.


The CFO agrees to develop, approve, implement and enforce all personnel and
operating procedures and policies   Make wise capital expenditure decisions, and
otherwise manage all business assets. The CFO shall contact customers,
competitors, representatives, agents and others to fulfill their
responsibilities.



RESPONSIBILITIES:  The main responsibilities of the CFO are as follows:

·Coordinating with the Company’s accounting departments and with the Company’s
auditors for review and audit procedures during each quarter and at year end.

·Collaboration oversight of the Company’s budget.

·Review the accuracy and maintain strict accounting/book keeping procedures at
both the Company’s Overhoff and Optron (Technical Associates) divisions.

·Ethical and prudent operation of the Company’s compliance with all applicable
Federal, State and municipality laws and regulations.

·Establishment and maintenance of all external relationships consistent with the
goals, philosophies and desired image of the Company. This shall include banking
relationships, customer relations, public relations, vendor relations, and
community relations.

·Plan:  Plan daily activities that accomplish correct completion of duties
of financial reporting staff schedule to sufficiently maintain high levels of
work processing and accuracy.

·Control: Performance is controlled through the Cash Flow, Executive Summary and
Monthly Budget Variance Report and evaluating pertinent financial information
and take action to correct variances.

·Sign corporate documents and commitments.

2

 

·Take any reasonable action necessary to carry out the responsibilities of the
position, while it is consistent with 1) established company policy, 2) sound
business judgment and 3) the achievement of profit.

3.The Employee agrees to be employed on the terms and conditions set out in this
Agreement. The Employee agrees to be subject to the general supervision of and
act pursuant to the orders, advice and direction of the Employer.

4.The Employee will perform any and all duties that are reasonable and that are
customarily performed by a person holding a similar position in the industry or
business of the Employer.

5.The Employer cannot unilaterally or significantly change the Employee's job
title or duties. The Employer may elect to change the job title or duties of the
Employee where changes would be considered reasonable for a similar position in
the industry or business of the Employer. The Employee's job title or duties may
be changed by agreement and with the approval of both the Employee and the
Employer.

6.The Employee agrees to abide by the Employer's rules, regulations, and
practices, including those concerning work schedules, vacation and sick leave,
as they may from time to time be adopted or modified.

Employee Compensation

7.Compensation paid to the Employee for the services rendered by the Employee as
required by this Agreement (the "Compensation") will include a salary of
$2,500.00 (Two Thousand, Five Hundred Dollars) per quarter, payable at the end
of each quarter, and 25,000 shares of US Nuclear Corp restricted common stock
via stock grant, payable on the effective date of the first year’s anniversary.
The Employer will pay travel and out of pocket expenses in order for Employee to
perform duties as part of this Agreement.

8.Severance Pay: None.

9.In the event the Company conducts a capital raise of a minimum of $1,000,000
or more, the Employee will be granted a raise to $7,000 per quarter in salary,
plus a bonus of 100,000 shares of restricted common stock.

Vacation/PTO/Benefit Plan

10. None.

Conflict of Interest

3

 

11. During the term of the Employee’s active employment with the Employer, the
Employee will not, directly or indirectly, engage or participate in any other
business activities that compete against the Employer.

Confidential Information

12. The Employee acknowledges that, in any position the Employee may hold, in
and as a result of the Employee’s employment by the Employer, the Employee will,
or may, be making use of, acquiring or adding to information which is
confidential to the Employer (the "Confidential Information") and the
Confidential Information is the exclusive property of the Employer.

13. Confidential Information will include all data and information relating to
the business and management of the Employer, including but not limited to,
proprietary and trade secret technology and accounting records to which access
is obtained by the Employee, including Work Product, Computer Software, Other
Proprietary Data, Business Operations, Marketing and Development Operations, and
Customer Information.

14. Confidential Information will also include any information that has been
disclosed by a third party to the Employer and is governed by a non-disclosure
agreement entered into between that third party and the Employer.

15. Confidential Information will not include information that:

a.Is generally known in the industry of the Employer;

b.Is now or subsequently becomes generally available to the public through no
wrongful act of the Employee;

c.Was rightfully in the possession of the Employee prior to the disclosure to
the Employee by the Employer;

d.Is independently created by the Employee without direct or indirect use of the
Confidential Information; or

e.The Employee rightfully obtains from a third party who has the right to
transfer or disclose it.

Duties and Obligations Concerning Confidential Information

16. The Employee agrees that a material term of the Employee's contract with the
Employer is to keep all Confidential Information absolutely confidential and
protect its release from the public. The Employee agrees not to divulge, reveal,
report or use, for any purpose, any of the Confidential Information which the
Employee has obtained or which was disclosed to the Employee by the Employer as
a result of the Employee's employment by the Employer. The Employee agrees that
if there is any question as to such disclosure then the Employee will seek out
senior management of the Employer prior to making any disclosure of the
Employer's information that may be covered by this Agreement.



4

 



17. The Employee agrees and acknowledges that the Confidential Information is of
a proprietary and confidential nature and that any disclosure of the
Confidential Information to a third party in breach of this Agreement cannot be
reasonably or adequately compensated for in money damages, would cause
irreparable injury to Employer, would gravely affect the effective and
successful conduct of the Employer's business and goodwill, and would be a
material breach of this Agreement.

18. The obligations to ensure and protect the confidentiality of the
Confidential Information imposed on the Employee in this Agreement and any
obligations to provide notice under this Agreement will survive the expiration
or termination, as the case may be, of this Agreement and will continue for a
period of one (1) year from the date of such expiration or termination.

19. The Employee may disclose any of the Confidential Information:

a.To a third party where Employer has consented in writing to such disclosure;
and

b.To the extent required by law or by the request or requirement of any
judicial, legislative, administrative or other governmental body.

20. If the Employee loses or makes unauthorized disclosure of any of the
Confidential Information, the Employee will immediately notify the Employer and
take all reasonable steps necessary to retrieve the lost or improperly disclosed
Confidential Information.

Return of Confidential Information

21. The Employee agrees that, upon request of the Employer or upon termination
or expiration, as the case may be, of this employment, the Employee will turn
over to the Employer all Confidential Information belonging to the Employer,
including but not limited to, all documents, plans, specifications, disks or
other computer media, as well as any duplicates or backups made of that
Confidential Information in whatever form or media, in the possession or control
of the Employee that:

a.May contain or be derived from ideas, concepts, creations, or trade secrets
and other proprietary and Confidential Information as defined in this Agreement;
or

5

 

b.Is connected with or derived from the Employee's employment with the Employer.

Contract Binding Authority

22. Notwithstanding any other term or condition expressed or implied in this
Agreement to the contrary, the Employee will not have the authority to enter
into any contracts or commitments for or on the behalf of the Employer without
first obtaining the express written consent of the Employer.

Termination of Employment

23. Where the Employee has breached any reasonable term of this Agreement or
where there is just cause for termination, the Employer may terminate the
Employee's employment without notice, as permitted by law.

24. The Employee and the Employer agree that reasonable and sufficient notice of
termination of employment by the Employer is the greater of two (2) weeks or any
minimum notice required by law.

25. If the Employee wishes to terminate this employment with the Employer, the
Employee will provide the Employer with notice of four (4) weeks.

26. The Termination Date specified by either the Employee or the Employee may
expire on any day of the month and upon the Termination Date the Employer will
forthwith pay to the Employee any outstanding portion of the wage, calculated to
the Termination Date.

27. Once notice has been given by either party for any reason, the Employee and
the Employer agree to execute their duties and obligations under this Agreement
diligently and in good faith through to the end of the notice period. The
Employer may not make any changes to wages, wage rate, or any other term or
condition of this Agreement between the time termination notice is given through
to the end of the notice period.

Remedies

28. In the event of a breach or threatened breach by the Employee of any of the
provisions of this Agreement, the Employee agrees that the Employer is entitled
to a permanent injunction, in addition to and not in limitation of any other
rights and remedies available to the Employer at law or in equity, in order to
prevent or restrain any such breach by the Employee or by the Employee's
partners, agents, representatives, servants, employees, and/or any and all
persons directly or indirectly acting for or with the Employee.

6

 

Severability

29. The Employer and the Employee acknowledge that this Agreement is reasonable,
valid and enforceable. However, if any term, covenant, condition or provision of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, it is the parties' intent that such provision be changed in
scope by the court only to the extent deemed necessary by that court to render
the provision reasonable and enforceable and the remainder of the provisions of
this Agreement will in no way be affected, impaired or invalidated as a result.

Notices

30.Any notices, deliveries, requests, demands or other communications required
here will be deemed to be completed when hand-delivered, delivered by agent, or
seven (7) days after being placed in the post, postage prepaid, to the parties
at the following addresses or as the parties may later designate in writing:



a.Employer:

    Name: US Nuclear Corp.     Address: 7051 Eton Avenue, Canoga Park, CA 91303
    Fax:       Email: rgoldsteinta@gmail.com        

b.Employee:

    Name:  Rachel Boulds     Address:   6371 Glen Oaks Street, Murray, UT 84107
    Fax:       Email:  rachelbouldscpa@hotmail.com

 

Modification of Agreement

 

Any amendment or modification of this Agreement or additional obligation assumed
by either party in connection with this Agreement will only be binding if
evidenced in writing signed by each party or an authorized representative of
each party.

7

 

Governing Law

31. This Agreement will be construed in accordance with and governed by the laws
of the state of California.

Definitions

32. For the purpose of this Agreement the following definitions will apply:

a.'Work Product' means work product information, including but not limited to,
work product resulting from or related to work or projects performed or to be
performed for the Employer or for clients of the Employer, of any type or form
in any stage of actual or anticipated research and development.





b.'Computer Software' means computer software resulting from or related to work
or projects performed or to be performed for the Employer or for clients of the
Employer, of any type or form in any stage of actual or anticipated research and
development, including but not limited to, programs and program modules,
routines and subroutines, processes, algorithms, design concepts, design
specifications (design notes, annotations, documentation, flowcharts, coding
sheets, and the like), source code, object code and load modules, programming,
program patches and system designs.

 



c.'Other Proprietary Data' means information relating to the Employer's
proprietary rights prior to any public disclosure of such information, including
but not limited to, the nature of the proprietary rights, production data,
technical and engineering data, test data and test results, the status and
details of research and development of products and services, and information
regarding acquiring, protecting, enforcing and licensing proprietary rights
(including patents, copyrights and trade secrets).

 

d.'Business Operations' means operational information, including but not limited
to, internal personnel and financial information, vendor names and other vendor
information (including vendor characteristics, services and agreements),
purchasing and internal cost information, internal services and operational
manuals, and the manner and methods of conducting the Employer's business.

 

e.'Marketing and Development Operations' means marketing and development
information, including but not limited to, marketing and development plans,
price and cost data, price and fee amounts, pricing and billing policies,
quoting procedures, marketing techniques and methods of obtaining business,
forecasts and forecast assumptions and volumes, and future plans and potential
strategies of the Employer which have been or are being considered.

8

 



f.'Customer Information' means customer information, including but not limited
to, names of customers and their representatives, contracts and their contents
and parties, customer services, data provided by customers and the type,
quantity and specifications of products and services purchased, leased, licensed
or received by customers of the Employer.


g.'Termination Date' means the date specified in this Agreement or in a
subsequent notice by either the Employee or the Employer to be the last day of
employment under this Agreement. The parties acknowledge that various provisions
of this Agreement will survive the Termination Date.

 

General Provisions


33.Time is of the essence in this Agreement.

34.Headings are inserted for the convenience of the parties only and are not to
be considered when interpreting this Agreement. Words in the singular mean and
include the plural and vice versa. Words in the masculine mean and include the
feminine and vice versa.

35.No failure or delay by either party to this Agreement in exercising any
power, right or privilege provided in this Agreement will operate as a waiver,
nor will any single or partial exercise of such rights, powers or privileges
preclude any further exercise of them or the exercise of any other right, power
or privilege provided in this Agreement.

36.This Agreement will inure to the benefit of and be binding upon the
respective heirs, executors, administrators, successors and assigns, as the case
may be, of the Employer and the Employee.

37.This Agreement may be executed in counterparts. Facsimile signatures are
binding and are considered to be original signatures.

38.This Agreement constitutes the entire agreement between the parties and there
are no further items or provisions, either oral or written. The parties to this
Agreement stipulate that neither of them has made any representations with
respect to the subject matter of this Agreement except such representations as
are specifically set forth in this Agreement.

9

 

 

IN WITNESS WHEREOF, the parties have duly affixed their signatures under hand
and seal on this 16th day of October, 2014.

 

EMPLOYER:



/s/ Robert I. Goldstein
By: Robert I. Goldstein, Chairman, President & CEO

US Nuclear Corp.


EMPLOYEE:



/s/ Rachel Boulds
Rachel Boulds

 

 

 

 



10

 

 